--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
THIRD AMENDMENT TO REVOLVING
CREDIT, TERM LOAN AND SECURITY AGREEMENT
 
This Third Amendment to Revolving Credit, Term Loan and Security Agreement (the
“Amendment”) is made as of this 14th day of February, 2011, by and among
CONTINENTAL COMMERCIAL PRODUCTS, LLC, a limited liability company organized
under the laws of the State of Delaware (“Continental”), and GLIT / GEMTEX,
LTD., a corporation organized under the laws of the Province of Ontario
(“Glit/Gemtex”, and together with Continental, collectively the “Borrowers” and
each a “Borrower), KATY INDUSTRIES, INC., a corporation organized under the laws
of the State of Delaware (“Katy” or the “Guarantor”) the financial institutions
which are now or which hereafter become a party to such Agreement (collectively,
the “Lenders”) and PNC Bank, National Association (“PNC”), as agent for the
Lenders (PNC, in such capacity, the “Agent”).
 
BACKGROUND
 
A. On May 26, 2010, Borrowers, Guarantor, Lenders and Agent entered into a
certain Revolving Credit, Term Loan and Security Agreement to reflect certain
financing arrangements  among the parties thereto (as the same has been or may
be amended, modified, renewed, extended, replaced or substituted from time to
time, the “Loan Agreement”).  The Loan Agreement and all other documents
executed in connection therewith are collectively referred to as the “Existing
Financing Agreements.”  All capitalized terms not otherwise defined herein shall
have the meaning ascribed to them in the Loan Agreement.
 
B. Borrowers have requested and the Agent and the Lenders have agreed to amend
certain terms and provisions contained in the Loan Agreement, on the terms and
subject to the satisfaction of the conditions contained in this Amendment.
 
NOW THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:
 
1. Section One.  Amendment to Loan Agreement.  Effective immediately, the Loan
Agreement is amended as follows:
 
(a) Section 1.2 of the Loan Agreement is hereby amended by (i) deleting the term
Availability Block in its entirety, and by substituting the following in lieu
thereof, and (ii) adding the terms “Designated Cash Contribution” and “First
Amendment” and the definitions thereof in the appropriate alphabetical order, as
follows:
 
“Availability Block” shall mean the sum of (i) $1,050,000 through and including
February 11, 2011 and (ii) $1,500,000 on and after February 12, 2011, which
amount shall be reduced (x) dollar for dollar (but not to an amount less than
$500,000) by the aggregate amount of the Designated Cash Contribution, on the
date when made, and shall remain at such reduced amount through and including
May 1, 2011, and reinstated to $1,500,000 on May 2, 2011, and (y) to zero (-0-)
on the date upon which the outstanding principal balance of Term Loan A shall
have been reduced by the aggregate sum of $1,500,000 pursuant to the application
by the Agent against such principal balance, as and when received by the Agent,
of (a) regularly scheduled payments of principal of Term Loan A made under
Section 2.4(a) hereof and (b) mandatory prepayments of principal of Term Loan A
made under Section 2.21(b) hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
 “Designated Cash Contribution” shall mean the cash infusion in Katy (and
further distributed by Katy to the Borrowers) of the proceeds of equity,
unsecured subordinated indebtedness or obligations (the terms and conditions of
which, including without limitation the terms of subordination, shall be
reasonably satisfactory to the Agent) or a combination thereof, by members of
management of Katy and/or such other Persons who shall be reasonably acceptable
to the Agent.
 
“First Amendment” shall mean that certain First Amendment to the Loan Agreement,
dated as of January 18, 2011.
 
(b) Section 6.5 (a).  EBITDA.  The measuring periods and minimum EBITDA
requirements set forth in section 6.5 (a) are deleted in their entirety, and the
following are substituted in lieu thereof:
 

 
Measuring Period
Minimum EBITDA
(i)
twelve fiscal months ending on or about May 31, 2011
$1,916,000
(ii)
twelve fiscal months ending on or about June 30, 2011
$2,254,000
(iii)
twelve fiscal months ending on or about July 31, 2011
$2,995,000
(iv)
twelve fiscal months ending on or about August 31, 2011
$4,440,000
(v)
twelve fiscal months ending on or about September 30, 2011
$3,927,000
(vi)
four fiscal quarters ending on each of December 31, 2011 and March 31, 2012
$5,250,000
(vii)
four fiscal quarters ending on each of June 30, 2012, September 30, 2012,
December 31, 2012 and March 31, 2013
$5,500,000

 
 
2

--------------------------------------------------------------------------------

 
 
(c) Section 6.5 (b).  Fixed Charge Coverage Ratio.  The measuring periods set
forth in Section 6.5 (b) are deleted in their entirety, and the following are
substituted in lieu thereof:
 

 
Measuring Period
(i)
two fiscal quarters ending on September 30, 2010
(ii)
four fiscal quarters ending on September 30, 2011, and each fiscal quarter
thereafter, in each case together with the three preceding fiscal quarters



2. Section Two.  Representations and Warranties.  Each Borrower hereby:
 
(a) reaffirms all representations and warranties made to Agent and Lenders under
the Loan Agreement and all of the other Existing Financing Agreements and
confirms that all are true and correct in all material respects as of the date
hereof, in each case other than representations and warranties that relate to a
specific date;
 
(b) reaffirms all of the covenants contained in the Loan Agreement and covenants
to abide thereby until all Advances, Obligations and other liabilities of
Borrowers to Agent and Lenders, of whatever nature and whenever incurred, are
satisfied and/or released by Agent and Lenders;
 
(c) except as previously disclosed to the Agent with regard to the violation of
certain financial covenants, represents and warrants that no Default or Event of
Default has occurred and is continuing under any of the Existing Financing
Agreements;
 
(d) represents and warrants that no Material Adverse Effect has occurred since
May 26, 2010;
 
(e) represents and warrants that it has the authority and legal right to
execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary corporate or company action and that the
officers executing this Amendment on its behalf were similarly authorized and
empowered, and that this Amendment does not contravene any provisions of its
Articles of Incorporation or Certificate of Formation, as applicable and Bylaws
or Operating Agreement, as applicable, or of any contract or agreement to which
it is a party or by which any of its properties are bound; and
 
(f) represents and warrants that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms.
 
 
3

--------------------------------------------------------------------------------

 
 
3. Section Three.  Conditions Precedent/Effectiveness Conditions.  This
Amendment shall be effective upon the satisfaction of each of the following
conditions:
 
(a) the Agent shall have received a fully executed counterpart of the Amendment.
 
(b) Borrowers shall have received the proceeds of the Designated Cash
Contribution in an aggregate amount of not less than $1,000,000.  In connection
therewith, to the extent Agent shall have determined to its reasonable
satisfaction that any portion of such proceeds shall have been received by
Borrowers prior to the date of this Amendment (such portion, the “Received
Portion”) then, as satisfactory evidence of Borrowers’ receipt of the remainder
of such proceeds (that is, the amount equal to the difference between $1,000,000
and the Received Portion), such proceeds in the amount of such difference shall
have been delivered to the Agent by wire transfer of funds in accordance with
the following wire instructions, for application by the Agent, upon its receipt
of such funds against the then outstanding U.S. Revolving Advances:
 
 
Name of Bank:
PNC Bank

 
East Brunswick, NJ

 
ABA No.
031207607

 
Account No.
196039957830

 
For further credit to:
Continental Commercial Products/Katy

 
Industries

 
Attention:
Glenn Kreutzer

 
(c) to the extent that any portion of the Designated Cash Contribution consists
of subordinated indebtedness, Agent shall have received and reviewed to its
reasonable satisfaction the terms and conditions of such indebtedness, including
all promissory notes evidencing such indebtedness.
 
4. Section Four.  Payment of Expenses.  Borrowers shall pay or reimburse Agent
for its reasonable attorneys’ fees and expenses in connection with the
preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto.
 
5. Section Five.  Reaffirmation of Existing Financing Agreements.  Except as
modified by the terms hereof, all of the terms and conditions of the Loan
Agreement, as amended, and all other of the Existing Financing Agreements are
hereby reaffirmed and shall continue in full force and effect as therein
written.
 
6. Section Six.  Release.  Each Borrower and Katy hereby waives and releases and
forever discharges Agent and Lenders, and the officers, directors, attorneys,
agents and employees of each, from any liability, damage, claim, loss or expense
of any kind originating in whole or in part on or before the date of this
Amendment that such Borrower or Katy may now have against Agent or Lenders or
any of them arising out of or relating to the Obligations, this Amendment, the
Loan Agreement or the Other Documents.
 
 
4

--------------------------------------------------------------------------------

 
 
7. Section Seven.  Amendment Fee.  In consideration of the willingness of the
Lenders to enter into this Amendment, the Borrowers irrevocably agree to pay to
the Agent, for the benefit of the Lenders, a non-refundable amendment fee in
cash, in the amount of $50,000, which amendment fee shall be deemed to have been
fully earned by the Lenders on the date of this Amendment, but which shall be
charged to the Borrowers Account, and shall be due and payable, on the earliest
to occur of (x) May 1, 2011, (y) the date of consummation of the Capital Event
(as defined in the First Amendment) or (z) the date on which the Obligations
shall be due and payable, whether at stated maturity, by acceleration or
otherwise.  For avoidance of doubt, payment of such fee is in addition to, and
not in substitution of, the amendment fee of $50,000 payable pursuant to the
First Amendment.
 
8. Section Eight.  No Repayment of Designated Cash Contribution.  To the extent
that any portion of the Designated Cash Contribution consists of indebtedness
evidenced by one or more promissory notes, no payment may be made on any such
note by the maker thereof or accepted or received by the payee thereof, except
to the extent set forth in such note, as in effect on the date of execution
thereof.  To the extent that any portion of the Designated Cash Contribution
consists of obligations other than indebtedness evidenced by one or more
promissory notes, whether such obligations are characterized as accrued fees or
otherwise, then notwithstanding the terms of Section 7.10 of the Loan Agreement,
or any other term or provision to the contrary contained in the Loan Agreement,
the Subordination Agreement or any of the Other Documents, no payments of any
kind may be made by Katy or the Borrowers thereon, or accepted or received by
the obligee thereof, unless and until the Obligations shall have been paid in
full in cash (other than contingent indemnification obligations not then due and
payable), the Lenders’ obligations to extend credit under the Loan Agreement
shall have been terminated and the Loan Agreement shall have been terminated.
 
9. Section Nine.  Miscellaneous.
 
(a) No rights are intended to be created hereunder for the benefit of any third
party donee, creditor, or incidental beneficiary.
 
(b) The headings of any paragraph of this Amendment are for convenience only and
shall not be used to interpret any provision hereof.
 
(c) No modification hereof or any agreement referred to herein shall be binding
or enforceable unless in writing and signed on behalf of the party against whom
enforcement is sought.
 
(d) The terms and conditions of this Amendment shall be governed by the laws of
the State of New York.
 
(e) This Amendment may be executed in any number of counterparts and by
facsimile, each of which when so executed shall be deemed to be an original and
all of which taken together shall constitute one and the same
agreement.  Delivery by facsimile or electronic transmission shall bind the
parties hereto.
 
 
5

--------------------------------------------------------------------------------

 
 
(f) Kohlberg & Company, L.L.C., a Delaware limited liability company, although
not a party to this Amendment, has signed below to indicate its acknowledgement
of this Amendment and its agreement with the terms hereof.
 
(g) Katy and Borrowers acknowledge and agree that no Designated Cash
Contribution shall constitute a Capital Contribution, as defined in the First
Amendment, and the making of any Designated Cash Contribution shall not
discharge in any way the continuing obligation of the Borrowers to consummate a
Capital Event, as defined in the First Amendment, on or before May 1, 2011.
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 
 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.




Confirmed:
 
KOHLBERG & COMPANY, L.L.C.
 
By:  /s/ Christopher W. Anderson
Name:  Christopher W. Anderson
Title:  Partner
CONTINENTAL COMMERCIAL PRODUCTS, LLC
 
By:  /s/ James W. Shaffer
Name:  James W. Shaffer
Title:  VP-CFO
 
GLIT / GEMTEX, LTD.
 
By:  /s/ James W. Shaffer
Name:  James W. Shaffer
Title:  VP-CFO
 
 
KATY INDUSTRIES, INC.
a Delaware corporation
 
By:  /s/ James W. Shaffer
Name:  James W. Shaffer
Title:  VP-CFO
 
 
PNC BANK NATIONAL ASSOCIATION, as Lender and as Agent
 
By:  /s/ Glenn D. Kreutzer
Name:  Glenn D. Kreutzer
Title:  Vice President
 
 
PNC BANK, CANADA BRANCH, as Lender
 
By:  /s/ Stephen B. Smith
Name:  Stephen B. Smith
Title:  Vice President
 
 







[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY
AGREEMENT]




S-1
 
 

--------------------------------------------------------------------------------


 